Citation Nr: 0931067	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  00-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for chronic fatigue with 
dizziness, memory loss and concentration problems, to include 
as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 until March 
1992, including service in Southwest Asia from January 1991 
to May 1991.

Procedural history

In June 1998, the RO received the Veteran's claim of 
entitlement to service connection for chronic fatigue with 
dizziness, memory loss and concentration problems, claimed as 
due to an undiagnosed illness.  A September 1999 rating 
decision denied the Veteran's claim.  The Veteran disagreed 
with the September 1999 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the Veteran's substantive appeal (VA Form 9) in July 2000.

The Veteran presented sworn testimony at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge in January 2004.  The transcript of that hearing has 
been associated with the Veteran's VA claims folder.  

In June 2004, the Board remanded this claim to the VA Appeals 
Management Center (AMC) for further development.  The AMC 
issued a Supplemental Statement of the Case (SSOC) in 
November 2007 and the case was returned to the Board.  

In September 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2008).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  In July 2009, the 
Veteran's representative indicated that he had no further 
argument or evidence to submit.  


Issues no longer on appeal

In addition to the issue on appeal, the Veteran's June 1998 
claim also included a claim for service connection of a 
chronic diarrhea, a back condition, a left shoulder 
condition, a right shoulder condition and headaches.  The 
Veteran later added a claim of entitlement to service 
connection for a neck condition. 

The Veteran's claim for service connection of  chronic 
diarrhea was denied in the September 1999 RO rating decision.  
The Veteran expressed disagreement, and an appeal was 
perfected by the timely submission of the Veteran's 
substantive appeal in July 2000.  The aforementioned June 
2004 Board decision denied the Veteran's claim of entitlement 
to service connection for chronic diarrhea, claimed as due to 
an undiagnosed illness.  

Service connection for the left shoulder condition, back 
condition, neck condition and headaches due to an undiagnosed 
illness were denied a July 2000 rating decision.  In 
September 2000, the Veteran filed a timely notice of 
disagreement (NOD) as to all of the denied claims.  On August 
8, 2003, the RO issued a Statement of the Case (SOC) as to 
those claims.  The Veteran had 60 days, or until October 7, 
2003, to appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2003).  The Veteran did not file his 
appeal until November 7, 2003.  The RO sent the Veteran a 
letter on November 10, 2003 informing him that his appeal was 
not timely and could not be considered.  See 38 U.S.C.A. 
§§ 7105(c), 7108.  The Veteran was informed in the letter 
that he could file a NOD as to the RO's decision.  See 
38 C.F.R. § 19.34.  The Veteran has not expressed 
disagreement concerning the matter of timeliness of the 
appeal.  Those issues are therefore not in appellate status.  

In the above-mentioned July 2000 rating decision, service 
connection for a right shoulder condition was granted and a 
10 percent disability rating was assigned.  
In a May 2007 rating decision, the RO increased the 
disability rating assigned to the Veteran's service-connected 
right shoulder condition, assigning a 20 percent disability 
rating, effective October 7, 2006.  The Veteran, to the 
Board's knowledge, has not disagreed with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA]. 


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record does not 
show that the Veteran's asserted episodes of chronic fatigue 
with dizziness, memory loss and concentration problems have 
been objectively verified.

3.  The competent and probative evidence of record does not 
show that the Veteran has an undiagnosed illness manifested 
by chronic fatigue with dizziness, memory loss and 
concentration problems.


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
chronic fatigue with dizziness, memory loss and concentration 
problems have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
chronic fatigue with dizziness, memory loss and concentration 
problems.  In essence, he alternatively contends that such 
are due to an undiagnosed illness or due to an in-service 
head injury.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in June 2004.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA 
examination the nature and etiology of any current symptoms 
of fatigue, dizziness, memory loss and concentration 
difficulties.  The AOJ was then to readjudicate the claim.  

The Veteran was afforded a VA examination in August 2004 in 
conformity with the June 2004 remand instructions.  The AMC 
readjudicated the claim in the November 2007 SSOC.  

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated June 20, 2001 and July 2, 2004, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2001 and July 2004 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The July 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the July 2004 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us." 
[Emphasis as in the original letter]  This informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision a letter from the RO dated March 20, 2006 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 1999.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim in September 1999 was clearly both 
a legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

However, following the issuance of the aforementioned VCAA 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in the November 2007 SSOC.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.



The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

The Board additionally notes that the fact that the Veteran's 
claim was adjudicated by the RO in April 2002, prior to the 
expiration of the one-year period following the June 2001 
notification of the Veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, § 
104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
made effective from November 9, 2000, specifically addresses 
this issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the RO provided the Veteran a letter that 
expressly notified the Veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the Veteran was notified 
properly of his statutory rights.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the Veteran's service medical 
records, VA medical records and private medical records, 
including records for treatment from a doctor in Germany.  
The RO referred the foreign language documents for 
translation.  During the course of the claim, the RO provided 
the Veteran with VA physical examinations in May 1999, August 
1998, August 2004 and a psychological examination in November 
1999.  Additionally, the Board notes that the Board requested 
a VHA medical opinion in September 2008, and such as provided 
and associated with the Veteran's claims folder in April 
2009.  

A VA examinations and opinions with respect to the issue on 
appeal were obtained in May 1999, August 1998, November 2009, 
and August 2004 and a VHA opinion was obtained in April 2009.  
See 38 C.F.R. § 3.159(c) (4) (2008).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the April 2009 VHA opinion obtained in this case is more 
than adequate, as such appears to be predicated on a full 
reading of the VA medical records and the Veteran's service 
treatment records in the Veteran's claims file.  The opinion 
considered all of the pertinent evidence of record, to 
include the statements of the Veteran, and provides a 
complete rationale, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Veteran was elected to present 
testimony video testimony in January 2004.  Transcripts of 
this testimony have been associated with the claims folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the Veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general 

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).   A "current disability" means a disability shown by 
competent medical evidence to exist.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 
268 (1997).Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Service connection - undiagnosed illnesses 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2008).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Factual background

The Veteran's service treatment records reflect that the 
Veteran complained of tiredness, dizziness and headaches 
immediately after he was struck on the head by the mirror of 
a five-ton vehicle during service in April 1990.  The service 
treatment records further reflect that the Veteran neither 
complained of nor sought treatment for fatigue, dizziness, 
memory problems or concentration problems after the April 
1990 head injury.  Specifically, the Veteran's April 1992 
separation examination reflects a normal clinical evaluation 
of the Veteran's head and neurologic system, and the Veteran 
specifically denied "frequent or severe headaches", 
"dizziness or fainting spells", "loss of memory or 
amnesia" and "periods of unconsciousness".  

During an October 1997 Persian Gulf illness registry 
examination, the Veteran listed complaints of fatigue, 
tiredness, and loss of energy, with an onset date of October 
1993; and memory and concentration problems, with an onset 
date of October 1995.  A February 1998 letter to the Veteran 
discussing the results of the stated that the findings 
regarding the Veteran's history and physical were 
"essentially normal".  

The Veteran subsequently reported complaints of fatigue, lack 
of energy, memory problems, dizziness and headaches at an 
August 1998 VA neurological examination and during an 
additional VA physical examination which was provided in May 
1999.   A March 2000 VA treatment record notes that the 
Veteran complained of fatigue.  The VA medical professional 
noted that there was no memory impairment and the Veteran's 
ability to sustain focus and concentration was intact.  

At the January 2004 VA videoconference hearing, the Veteran 
asserted that his claimed symptoms were due to an undiagnosed 
illness resulting from his service in Southwest Asia.  The 
June 2004 Board remand directed that the Veteran be scheduled 
for further VA examination to determine the nature and 
etiology of any current symptoms of fatigue, dizziness memory 
loss and concentration difficulties, specifically with 
respect to head trauma from the April 1990 head injury or as 
due to an undiagnosed illness.  

During the August 2004 VA examination, the Veteran reported 
that he lost consciousness at the time of the April 1990 head 
injury "for five minutes."  
The August 2004 VA examiner diagnosed "possible" 
postconcussive syndrome, which the examiner stated was 
dependent upon whether or not the Veteran did, in fact, lose 
consciousness at the time of the April 1990 head injury.  

Because the August 2004 VA examiner's opinion was 
inconclusive, the board requested a VHA medical opinion.  The 
April 2009 VHA opinion will be discussed in detail below.  

Analysis

The Veteran has essentially contended that he has a 
disability which manifests as chronic fatigue with dizziness, 
memory loss and concentration problems.   
In essence, he contends in the alternative that such symptoms 
are (1) manifestations of an undiagnosed illness caused by 
his service in Southwest Asia during the Persian Gulf War; or 
(2) are postconcussive residuals from the April 1990 incident 
in which he was hit on the head by the mirror of a military 
vehicle.  The Board will address each contention in turn.  

In essence, as will be discussed below, the Board concludes 
that no underlying disease entity, specifically an 
undiagnosed illness or postconcussive syndrome, exists.  For 
that reason, the claim is being denied.   



Undiagnosed illness

In essence, the law and regulations pertaining to Persian 
Gulf service, discussed above, provide that if a Veteran 
served in the Persian Gulf and has a current disability due 
to an undiagnosed illness, medical nexus is presumed.  

It is undisputed that the Veteran served in the Persian Gulf.  
The Board's inquiry is directed to element 1, current 
disability, that is an undiagnosed illness. 

Among the requirements for service connection of a disability 
due to undiagnosed illness are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more typical signs or 
symptoms.  There must be objective signs that are perceptible 
to an examining physician or other non-medical indicators 
that are capable of independent verification.  

In this case, there is no competent medical evidence that the 
Veteran suffers from chronic dizziness, fatigue, memory 
problems or concentration problems, much less that such are 
due to an undiagnosed illness.  To the contrary, the April 
2009 VHA medical expert's opinion stated as follows: "Based 
on the medical record, it is not at least likely as not that 
that these complaints are due to an undiagnosed illness.  
There is no evidence that [the Veteran] suffers from any of 
these chronic conditions."  See the April 2009 VHA opinion.

The VHA reviewer's conclusion appears to be congruent with 
the objective medical evidence of record.  The competent 
medical evidence reflects that there is no abnormal 
neurological function; and the medical reports show no 
treatment of fatigue with dizziness, memory loss and 
concentration problems, chronic or otherwise.  Rather, there 
appear to have been isolated complaints starting some years 
after service.  The findings of the October 1997 Persian Gulf 
illness registry examination regarding the Veteran's history 
and physical were "essentially normal".  

In particular, there is no evidence that the Veteran 
complained of or sought treatment for dizziness, fatigue, 
memory problems or concentration problems between April 1990 
and the October 1997 Persian Gulf Illness registry 
examination.  Further, the August 1998 VA examination report 
reflects that the Veteran's "recent and remote memory were 
intact" and that there was no left/right confusion.  The VA 
examiner further noted "no evidence of faulty memory."  See 
the August 1998 VA examination report.  Moreover, there were 
no complaints of dizziness, fatigue or memory problems 
between March 2000 and August 2004.
  
In short, the record on appeal does indicate that an 
undiagnosed illness exists.    
The regulations related to Persian Gulf undiagnosed illness 
are therefore not for application in this case.

Concussion residuals

There is evidence that the Veteran had sustained a head 
injury in service when he bumped his head on the mirror of a 
five-ton vehicle in April 1990.  The Veteran was diagnosed 
with post traumatic cephalgia and was prescribed Tylenol.  
The Board notes that the Veteran reported to the May 1999 VA 
examiner that he was hit on the head by a crane during his 
service.  The Board notes that the Veteran did not reveal the 
date of this supposed occurrence, and the Veteran's service 
treatment records are pertinently silent as to any such 
incident.  In any event, the Veteran did receive a head 
injury in April 1990.  

The question which must be answered by the Board is whether 
there currently exists a disability which is manifested by 
the claimed dizziness, headaches and memory loss.   

The April 2009 VHA examiner reviewed the Veteran's claims 
folder and stated:  

"In my opinion, there is insufficient evidence to 
support a diagnosis of postconcussive syndrome.  First, 
there is no evidence to suggest that [the Veteran] head 
injury was severe enough to cause his condition.  
Despite what he reported to the [VA] examiner in August 
2004, there is no evidence of loss of consciousness as a 
result of his head injury in April 1990.  Second, the 
natural history of postconcussive syndrome is gradual 
resolution of symptoms.  Symptoms are at their worst 
immediately after the head injury and improve over time.  
[The Veteran] does not report any symptoms consistent 
with a postconcussive syndrome at his medical evaluation 
in April 1992, and at his Gulf War Registry examination 
in October 1997 he states that his memory and 
concentration problems began in October 1995, over four 
years after his head injury.  Thus, a cause-and-effect 
relationship cannot be drawn between his stated 
cognitive complaints and his head injury." 

See the April 2009 VHA opinion.  

There is also medical evidence which is arguably in the 
Veteran's favor.  
The August 2004 VA examiner's opinion stated that "If [the 
Veteran's] current condition can be related to his time in 
service, it would have to be related to postconcussive 
syndrome with headaches secondary to that.  If there was 
indeed a loss of consciousness...and it was indeed for five 
minutes, there would be a significant basis for connecting 
his headaches to his service connected injury."  See the 
August 2004 VA examination report.  

With respect to the matter of whether the Veteran indeed lost 
consciousness, the  VA examiner noted that the Veteran's 
service treatment records and subsequent VA treatment records 
are silent as to whether or not the Veteran was rendered 
unconscious upon sustaining his head injury.  The August 2004 
VA examiner also observed that the Veteran did not seek 
medical treatment for his head injury until the next day, and 
stated that it was "quite atypical" that the Veteran's 
fellow soldiers did not take him to the sick bay that evening 
after being rendered unconscious for five minutes.  

A rating officer at the RO determined that the August 2004 VA 
examiner's opinion was not adequate for rating purposes and 
requested that the VA examiner review the Veteran's claims 
file again and clarify whether the Veteran's claimed 
dizziness, fatigue, memory problems and concentration 
problems were caused by his April 1990 head injury.  The VA 
examiner again reviewed the Veteran's claims file and stated 
in a March 2005 addendum that "My ultimate concern is that 
if there were loss of consciousness, that would support more 
heavily a head injury related trauma that could be causing 
his headaches, dizziness fatigue, concentration problems, 
etc."  The VA examiner opined "Therefore, I would find it 
is at least likely as not that his current condition could be 
related to his time in the service and from this head injury.  
It would be more possible that his headaches are related to 
this time on service if he were to have a documented loss of 
consciousness."  See the March 2005 the VA examiner's 
addendum to the August 2004 VA examination.  

This opinion is couched in terms of possibility and therefore 
carries little weight of probative value.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim].  The Board notes that words such as "possibly", 
"could" and "may" are inherently speculative, and therefore 
the opinion on its face does not make it as likely as not 
that the Veteran's head injury in service caused the 
Veteran's claimed symptoms.  See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In addition, it appears that the VA examiner did not in fact 
credit the Veteran's statement that he lost consciousness in 
light of the contemporaneous evidence which did not so 
suggest.  For its part, the Board finds that the Veteran's 
recent statements concerning loss of consciousness to be less 
probative than the service records and post-service medical 
records, which are conspicuously absent any reference to loss 
of consciousness.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].   

In short, the Board discounts the comments of the VA examiner 
in 2004 and 2005 and places great probative value on the 
opinion of the April 2009 VHA examiner, who reviewed the 
Veteran's records, researched the medical question presented 
and provided detailed reasons for his findings, which are to 
the effect that a current disability, such as postconcussive 
syndrome, does not exist.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The Veteran's claim 
fails on that basis.

With respect to medical nexus, it is clear that in the 
absence of a current disability medical nexus would be an 
impossibility.  In this case, as noted above the VHA reviewer 
specifically found that no nexus to service existed.  As has 
been discussed above, the August 2004 VA  opinion and March 
2005 addendum is expressed in terms of possibility and is 
based on the premise, evidently not believed by the examiner, 
that the Veteran lost consciousness in April 2000.  That 
opinion therefore carries no weight of probative value.

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his claimed 
dizziness, fatigue, memory problems and concentration 
problems and his military service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). [a lay person without medical training is not 
competent to comment on medical matters] see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].    

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's claimed 
dizziness, fatigue, memory problems and concentration 
problems is not related to his military service, to include 
the April 1990 head injury.  

Other possible causes

An April 1999 statement of the Veteran's ex-wife includes a 
statement that the Veteran returned from Southwest Asia 
having developed dizziness and concentration problems which 
she further opined were "very likely caused by sarin and 
cyclosarin."  It has not been asserted that the Veteran's 
former wife has had any medical training.  Therefore, she is 
not a source of competent medical evidence.  See Espiritu, 
supra.  There is no competent evidence of record that the 
Veteran was in fact exposed to toxic substances, much less 
that his claimed problems are caused thereby.   

The Board additionally notes in passing that according to 
laboratory testing conducted incident to the Veteran's 
October 1997 Gulf War Registry examination, the Veteran has 
tested positive for Q Fever titer.  However, the May 1999 VA 
examiner determined that the Veteran was suffering no ill 
effects of Q fever.  
No competent medical evidence of record suggests that the 
Veteran's claimed dizziness, fatigue, memory problems and 
concentration problems are due to Q fever.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
chronic fatigue with dizziness, memory problems and 
concentration problems.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for chronic fatigue with 
dizziness, memory problems and concentration problems is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


